Order entered December 31, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01409-CV

                               LEATHA A. MUNAI, Appellant

                                               V.

                              WILLIAM K. MUNAI, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-04-04859

                                           ORDER
       On our own motion, we VACATE our September 19, 2013 order submitting the appeal

without the reporter’s record and deem the reporter’s record filed October 11, 2013 properly

filed. Appellee’s brief remains due January 9, 2014.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE